Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 1/12/2022.
The allowed claims are 1-3, 5-12, 14, 15, 16, 18-20.
Claims 4, 13, 17 are cancelled.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 19, the closest prior art of record is EP 0344397 to Ruoss and US 2012/0180510 to Okazaki.
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims,
Claim 1 – wherein the first bypass is connected to the high-pressure side of the cooling circuit upstream of the condenser.
Claim 19 - wherein a second bypass having at least one second control element is formed in the cooling circuit, the second bypass being connected to the cooling circuit upstream of the expansion element and downstream of the condenser and bypassing the expansion element, refrigerant being meterable via the second control element in such a manner that a suction gas temperature and/or a suction gas pressure of the refrigerant on the low-pressure side of the cooling circuit is controllable upstream of the compressor.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763